RESOLUCIÓN
Debido a la ausencia temporal de Puerto Rico del Juez Asociado del Tribunal Supremo de Puerto Rico, Señor Jaime B. Fuster Berlingeri, se crea una Sala Especial de Verano, que funcionará del 2 al 12 de agosto de 1994, com-puesta por el Juez Asociado Señor Rebollo López, como su Presidente, y los Jueces Asociados Señora Naveira de Ro-dón y Señor Alonso Alonso.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco Rebollo López Juez Asociado
Certifico:
(Fdo.) Francisco R. Agrait Liadó

Secretario General